Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
2.	This office action is responsive to amendment filed on 11/26/2021. The Examiner has acknowledged claims1,18 and 19-21 have been amended. Claims 1-21 are currently pending and have been considered below. 

Response to Argument
3.	Applicant's arguments filed on 11/26/2021 with respect to amended claims 1, 18 and 19-20  have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicant's amendment.

4.	Applicant's arguments with respect to claim 21 has been fully considered but they are not persuasive.
5.  	Applicant’s argument on the remark pages 9-10 states that Fujii discloses only that the disappearing of the chat space is based on the deletion of the shared file. Thus, in Fujii, the shared file is not deleted based on the disappearing of the chat space. Accordingly, Fujii is completely silent regarding any target shared file that is disabled in a shared file recipient’s terminal based on an end to a rendering of a file sharing chat room.
In response,


Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1,5-6, 8-9, 10, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Welinder et al (US 20150180914 A1) hereinafter referred as Welinder in view of Chen (US 20160224939 A1) hereinafter referred as Chen and further in view of Fox et al. (US 20110010635 A1) hereinafter referred as Fox.

	Regarding claims 1, 18 and 19, Welinder discloses, a chat room-based file sharing device comprising:
 a memory; and a processor electrically connected to the memory ([see paragraph 0011, Fig. 1 and Fig. 3])
receives file sharing request including information including information about a target shared file and a shared file recipient ([see paragraph 0075 and Fig. 14:1410] at 1410 the process receives a user request to share a first photo or video with one or more persons);
creating shared virtual spaces ("rooms") [i.e. chat room], user may send a request to a content management system to share one or more images with various contacts…upon receipt of the request, at 1420 the process may create a room and assign a room identifier. 1430, the photo or video which was the subject of the share request at 1410 may be copied to the newly created room); and 
provides, based on file sharing chat room is being rendered on the shared file recipient’s terminal, a file object corresponding to the target shared file to the shared file recipient’s terminal through the file sharing room ([see paragraph 0080] at 1440 the newly created room may be associated with each of the members, by associating it with the accounts of the creator and the original sharees. Once this is accomplished, the room and its then contents displayed on the home page of each member);
	Welinder discloses file sharing request information including information about a target shared file and a shared file recipient and creating a file sharing chat room as disclosed above ([see paragraph 0080 and Fig. 14]). Welinder may not explicitly disclose extracts, from the received file request information, identification information of the target file and identification information of recipient or a terminal of the file recipient and creates, based on the extracted identification information of the target file and the identification information of the file recipient or the file recipient's terminal, a chat room.
	However, Chen discloses extracts, from the received  file request information, identification information of the target file and identification information of recipient or a parse the text of the email message to determine the subject, or type of task to be created, the system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, (i.e.  ID of information of the task). Also, [0015] a task creation module programmed to process the message to identify task information and one or more task recipients.  Further, [0054-0055] once the task management system has identified the parties and the task to be completed a record is created in the task management system corresponding to the new task … after the record has been created, the task management system may send out a link to a webpage that manages that task and any communication between the parties regarding the task.  For example, the task management system may create an electronic chat room specific to the task so that 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder and include extracts, from the received  file request information, identification information of the target file and identification information of recipient or a terminal of the file recipient creates, based on the extracted identification information of the target file and the identification information of the file recipient or the file recipient's terminal, a chat room using the teaching of Chen. The motivation for doing so would have been in ordered to efficiently communicate and manage completion of tasks in a far more efficient manner.
	Welinder in view of Chen may not explicitly disclose wherein the file sharer and the shared file recipient share the target shared file through the file sharing chat room by participating as chat participants in the file sharing chat room and wherein the target shared file provided in the shared file recipient's terminal is stored in the memory and restricted from being stored in a memory in the shared file recipient's terminal.
However, Fox discloses wherein the file sharer and the shared file recipient share the target shared file through the file sharing chat room by participating as chat participants in the file sharing chat room ([see paragraphs 0030,0044  and Figs. 4 and 5] consider an example in which a fourth user uses the other laptop computer 410 to send a document to the other team members that are currently active. If the first and second user are currently logged in, they will receive the document, which has been promoted to a shared, co-editable state, at the corresponding instance of the unified editable inbox 300 at each of their respective machines, i.e., desktop computer . As the second user edits the document, the first user can see the changes in real-time via his personal instance of the unified editable inbox 300 on his desktop computer 404…[0030] the chat session 200 is co-editable, each user can actually edit the content in real-time. For example, Mireya suggests adding "and snowboard" after "ski." Alex then proposes using "or" instead of "and," to which Mireya says "no" because she thinks the two should be separated if desired); and
wherein the target shared file provided in the shared file recipient's terminal is stored in the memory and restricted from being stored in a memory in the shared file recipient's terminal ([see paragraphs 0026, 0040, 0054]  a shared content repository can reside on a local or remote database…[0040] certain implementations can enable a user to select particular users from whom co-edit capability is to be prevented. Also, a user can indicate to what extent sharing and editing is to be restricted. For example, a user may wish to share a certain content among team members in a read-only manner. In such situations, the user may designate that sharing of the content is to be granted to all team members but co-edit capability is to be withheld from all team members… [0054] users can also optionally direct the system to enable or disable certain sharing and/or edit capability aspects of a particular content, as shown at 610. For example, a user can prevent other users from editing or further editing a particular content by disabling the co-edit capability for those users. The user can lock out individual users or direct the system to treat the content as read-only for all. Users can also control the accessibility of a content to other users for read-only purposes [i.e. restricted from being stored in the memory of recipient’s terminal]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and include wherein the file sharer and the shared file recipient share the target shared file through the file sharing chat room by participating as chat participants in the file sharing chat room and wherein the target shared file provided in the shared file recipient's terminal is stored in the memory and restricted from being stored in a memory in the shared file recipient's terminal using the teaching of Fox. The motivation for doing so would have been in order to present user’s changes to a document to other members in real time. Thus, collaboration team members can advantageously review and edit a particular content at the same time without needing to worry about saving a draft before sending it out.	

Regarding claim 5, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above. Welinder view of Chen may not explicitly disclose wherein, if an update is made to the target shared file, including either modifications or changes or both, the processor provides a new file object corresponding to the updated target shared file in real time through the file sharing chat room in a form of a chat message.  However, Fox discloses if an update is made to the target shared file, including either modifications or changes or both, the processor provides a new file object corresponding to the updated target shared file in real time through the file 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and include if an update is made to the target shared file, including either modifications or changes or both, the processor provides a new file object corresponding to the updated target shared file in real time through the file sharing chat room in the form of a chat message using the teaching of Fox. The motivation for doing so would have been in order to review, edit and update a particular content in real time. 

Regarding claim 6, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above. Welinder in view of Chen may not explicitly disclose wherein, if an update is made to the target shared file, including either modifications or changes or both, the processor provides an update log for the target shared file in real time in a form of a chat message.  However, Fox discloses if an update is made to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and include if an update is made to the target shared file, including either modifications or changes or both, the processor provides an update log for the target shared file in real time in the form of a chat message using the teaching of Fox. The motivation for doing so would have been in order to review, edit and update a particular content  in real time.

Regarding claim 8, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above. Welinder in view of Chen may not explicitly disclose wherein the processor provides the shared file recipient with a folder which the shared file recipient has right to access and provides a file object corresponding to the target shared file through the folder, and wherein the shared file recipient's terminal accesses the target shared file through either the private folder or the file sharing chat room or both the processor provides the shared file recipient with a folder which the shared file recipient has the right to access and provides a file object corresponding to the target shared file through the folder, wherein the shared file recipient's terminal accesses the target shared file through the file sharing chat room or both.  However, Fox discloses wherein the processor provides the shared file recipient with a folder which the shared file recipient has right to access and provides a file object corresponding to the target 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder  in view of Chen and include wherein the processor provides the shared file recipient with a folder which the shared file recipient has right to access and provides a file object corresponding to the target shared file through the folder, and wherein the shared file recipient's terminal accesses the target shared file through either the private folder or the file sharing chat room or both the processor provides the shared file recipient with a folder which the shared file recipient has the right to access and provides a file object corresponding to the target shared file through the folder, wherein the shared file 

Regarding claim 9, Welinder in view of Chen and further in view Fox discloses claim 8 as recited above. Welinder in view of Chen  may not explicitly discloses wherein the target shared file is opened through either the private folder or the file sharing chat room or both and updated through the shared file recipient's terminal, only when the shared file recipient is found to have rights to read and update the target shared file as set out in advance.  However, Fox discloses wherein the target shared file is opened through either the private folder or the file sharing chat room or both and updated through the shared file recipient's terminal, only when the shared file recipient is found to have rights to read and update the target shared file as set out in advance ([see paragraphs 0011,0040 and  0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder  in view of Chen and include wherein the target shared file is opened through either the private folder or the file sharing chat room or both and updated through the shared file recipient's terminal, only when the shared file recipient is found to have rights to read and update the target shared file as set out in advance using the teaching of Fox. The motivation for doing so would have been in order to ensure security in an efficient manner.

Regarding claim 10, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above. Welinder in view of Chen may not explicitly disclose wherein at least one between the target shared file updated by the shared file recipient's terminal and an update log for the target shared file is stored in at least one between the private folder and the memory. However, Fox discloses at least one between the target shared file updated by the shared file recipient's terminal and an update log for the target shared file is stored in at least one between the private folder and the memory ([see paragraphs 0028 and 0043]) each revision of a particular content can be stored at a shared content repository along with information pertaining to the revision, such as a timestamp as well as the identity of the author of the changes in the corresponding revision.
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder view of Chen and include at least one between the target shared file updated by the shared file recipient's terminal and an update log for the target shared file is stored in at least one between the private folder and the memory using the teaching of Fox. The motivation for doing so would have been in order to review, edit and update a particular content in real time.

Regarding claim 12, Welinder in view of Chen and further in view of Fox discloses claim 11 as recited above. Welinder in view of Chen may not explicitly disclose wherein the target shared file opened through the file sharing chat room is updated through the shared file recipient's terminal, only when the shared file recipient 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and include the target shared file opened through the file sharing chat room is updated through the shared file recipient's terminal, only when the shared file recipient is found to have the rights to read and update the target shared file as set out in advance using the teaching of Fox. The motivation for doing so would have been in order to prevent unauthorized changes to the shared files.

Regarding claim 13, Welinder in view of Chen and further in view of Fox discloses claim 11 as recited above. Welinder in view of Chen may not explicitly disclose wherein at least one between the target shared file updated through the file sharing chat room by the shared file recipient's terminal and an update log for the target shared file is stored in the memory. However, Fox discloses at least one between the target shared file updated through the file sharing chat room by the shared file 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and include at least one between the target shared file updated through the file sharing chat room by the shared file recipient's terminal and an update log for the target shared file is stored in the memory using the teaching of Fox. The motivation for doing so would have been in order to review, edit and update a particular content in real time. 

9.	Claims 2-4,7, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Welinder et al (US 20150180914 A1) hereinafter referred as Welinder in view of Chen (US 20160224939 A1) hereinafter referred as Chen in view of Fox et al. (US 20110010635 A1) hereinafter referred as Fox and further in view of Jung (US 20130198304 A1).

	Regarding claim 2, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above. Welinder in view of Chen and further in view of Fox may not explicitly disclose wherein, when the file sharing chat room is rendered on the shared file recipient's terminal and a shared file request signal is received from the shared file recipient's terminal through the file sharing chat room, the processor provides a file object corresponding to the target shared file to the shared file recipient's terminal. However, Jung discloses wherein, when the file sharing chat room is rendered 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and further in view of Fox and include when the file sharing chat room is rendered on the shared file recipient's terminal and a shared file request signal is received from the shared file recipient's terminal through the file sharing chat room, the processor provides a file object corresponding to the target shared file to the shared file 
provide updated shared file to participants promptly

Regarding claim 3, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above. Welinder in view of Chen and further in view of Fox may not explicitly disclose wherein, when the file sharing chat room is rendered on the shared file recipient's terminal, the processor provides a file object corresponding to the target shared file through the file sharing chat room in a form of a chat message in the file sharing chat room.  However, Jung discloses wherein, when the file sharing chat room is rendered on the shared file recipient's terminal, the processor provides a file object corresponding to the target shared file through the file sharing chat room in a form of a chat message in the file sharing chat room ([ see paragraph 0059, 0075, 0090 and 0097]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching Welinder in view of Chen and further in view of Fox and include when the file sharing chat room is rendered on the shared file recipient's terminal, the processor provides a file object corresponding to the target shared file through the file sharing chat room in the form of a chat message in the file sharing chat room using the teaching of Jung. The motivation for doing so would have been in order to communicate and share contents with group members instantly.

Regarding claim 4, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above discloses claim 1 as recited above. Welinder in view of Chen and further in view of Fox may not explicitly disclose when the file sharing room is rendered on the shared file recipient's terminal, the processor provides an access path to the target shared file through the file sharing room in a form of a  message in the file sharing room.  However, Jung discloses wherein, when the file sharing chat room is rendered on the shared file recipient's terminal, the processor provides an access path to the target shared file through the file sharing chat room in a form of a chat message in the file sharing chat room ([paragraphs 0048, 0088 and 0101]). 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and further in view of Fox and include wherein, when the file sharing chat room is rendered on the shared file recipient's terminal, the processor provides an access path to the target shared file through the file sharing chat room in a form of a chat message in the file sharing chat room using the teaching of Jung. The motivation for doing so would have been in order to communicate and share contents with group members instantly.

Regarding claim 7, Welinder in view of Chen and further in view of Fox discloses claim 5 as recited above. Welinder in view of Chen and further in view of Fox may not explicitly disclose, wherein the target shared file is located in a shared folder, and one or more users including the file sharer participate as folder participants in the shared folder, and wherein the target shared file is updated by any one of the folder 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and further in view of Fox in view of Chen and include the target shared file is located in a shared folder, and one or more users including the file sharer participate as folder participants in the shared folder, wherein the target shared file is updated by any one of the folder participants who has accessed the target shared file through the shared folder using the teaching of Jung. The motivation for doing so would have been in order communicate and share contents with group members instantly.

Regarding claim 11, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above. Welinder in view of Chen and further in view of Fox may not explicitly disclose wherein the shared file recipient’s terminal accesses the target shared file only through the file sharing chat room. However, Jung discloses the shared file recipient’s terminal accesses the target shared file only through the file sharing chat room ([see paragraphs 0096 and 0101]).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in 

Regarding clam 14, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above. Welinder in view of Chen and further in view of Fox may not explicitly disclose wherein the target shared file is located in a shared folder, and one or more users including the file sharer participate as folder participants in the shared folder, and wherein the chat participants access the target shared file through the file sharing chat room, and the folder participants access the target shared file through the shared folder. However, Jung discloses wherein the target shared file is located in a shared folder, and one or more users including the file sharer participate as folder participants in the shared folder, and wherein the chat participants access the target shared file through the file sharing chat room, and the folder participants access the target shared file through the shared folder ([see paragraphs  0025,0090 and 0097]).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and further in view of Fox and include wherein the target shared file is located in a shared folder, and one or more users including the file sharer participate as folder participants in the shared folder, and wherein the chat participants access the target shared file through the file sharing chat room, and the folder participants access 

Regarding claim 15, Welinder in view of Chen and further in view of Fox  and further in view of Jung discloses claim 14 as recited above. Welinder in view of Chen may not explicitly disclose wherein the processor grants the chat participants rights to read and/or modify the target shared file and grants the folder participants the rights to read, modify, and/or delete the target shared file.  However, Fox discloses wherein the processor grants the chat participants rights to read and/or modify the target shared file and grants the folder participants the rights to read, modify, and/or delete the target shared file ([see paragraphs 0011,0040 and  0046]).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and further in view of Fox and include wherein the processor grants the chat participants rights to read and/or modify the target shared file and grants the folder participants the rights to read, modify, and/or delete the target shared file using the teaching of Fox. The motivation for doing so would have been in order to ensure security in an efficient manner.

10.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Welinder et al (US 20150180914 A1) hereinafter referred as Welinder in view of Chen (US 20160224939 A1) hereinafter referred as Chen in view of Fox et al. .

	Regarding claim 16, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above. Welinder in view of Chen and further in view of Fox may not explicitly discloses wherein, if the target shared file is deleted by the file sharer, the processor deletes the file object, too, which is provided in a form of a chat message through the file sharing chat room.  However, Mihara discloses wherein, if the target shared file is deleted by the file sharer, the processor deletes the file object, too, which is provided in the form of a chat message through the file sharing chat room ([see 00283-00284] the shared folder generating section 42, upon the end of the conference, based on the session ID of the ended conference, makes a request to delete the shared folder 47 from the folder storing section 41 to the temporary storage for files 40.  By deleting the shared folder 47, the shared folder generating section 42 deletes all the files sent from the terminal). 
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and further in view of Fox and include wherein, if the target shared file is deleted by the file sharer, the processor deletes the file object, too, which is provided in the form of a chat message through the file sharing chat room using the teaching of Mihara. The motivation for doing so would have been in ordered to avoid wastage of resources or workload to provide a shared folder in a conference, and ensures smooth transmission of images and sounds by avoiding interruption of transmission materials.

	Regarding claim 17, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above. Welinder in view of Chen and further in view of Fox may not explicitly disclose wherein, if the target shared file is deleted by the file sharer, the processor deletes the file sharing chat room.  However, Mihara discloses wherein, if the target shared file is deleted by the file sharer, the processor deletes the file object, too, which is provided in the form of a chat message through the file sharing chat room ([see 00283-00284] the shared folder generating section 42, upon the end of the conference, based on the session ID of the ended conference, makes a request to delete the shared folder 47 from the folder storing section 41 to the temporary storage for files 40.  By deleting the shared folder 47, the shared folder generating section 42 deletes all the files sent from the terminal. 
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and further in view of Fox and include wherein, if the target shared file is deleted by the file sharer, the processor deletes the file sharing chat room using the teaching of Mihara. The motivation for doing so would have been in ordered to avoid wastage of resources or workload to provide a shared folder in a conference, and ensures smooth transmission of images and sounds by avoiding interruption of transmission materials.

11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Welinder et al (US 20150180914 A1) hereinafter referred as Welinder et al (US 20150180914 . 

Regarding claim 20, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above. Welinder in view of Chen and further in view of Fox may not explicitly disclose wherein the target shared file provided in the shared file recipient's terminal is restricted from being temporarily stored in the memory in the shared file recipient's terminal. However, Jandard discloses wherein the target shared file provided in the shared file recipient's terminal is restricted from being temporarily stored in the memory in the shared file recipient's terminal ([see paragraphs 0078-0079] the data storage device 48 of the computing device 20 being used by the user 14 is temporarily restricted so that the user 14 cannot access the database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and further in view of Fox and include wherein the target shared file provided in the shared file recipient's terminal is restricted from being temporarily stored in the memory in the shared file recipient's terminal using the teaching of Jandard. The motivation for doing so would have been in ordered to prevent downloading of a pre-generated content item to the computing device.

s 21 is rejected under 35 U.S.C. 103 as being unpatentable over Welinder et al (US 20150180914 A1) hereinafter referred as Welinder et al (US 20150180914 A1) hereinafter referred as Welinder in view of Chen (US 20160224939 A1) hereinafter referred as Chen in view of Fox et al. (US 20110010635 A1) hereinafter referred as Fox and further in view of  Fujii et al. (US 20020133542 A1) hereinafter referred as Fujii. 

Regarding claim 21, Welinder in view of Chen and further in view of Fox discloses claim 1 as recited above. Welinder in view of Chen and further in view of Fox may not explicitly disclose wherein the target shared file is disabled in the shared file recipient's terminal based on an end to the rendering of the file sharing chat room.
However, Fujii discloses wherein the target shared file is disabled in the shared file recipient's terminal based on an end to the rendering of the file sharing chat room ([see paragraph 0238] the communication server 6 deletes the shared file generated in step S53 of FIG. 19.  With this operation, the chat space corresponding to the reservation of the live distribution, made by the personal computer 3, disappears).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Welinder in view of Chen and further in view of Fox and include wherein the target shared file is disabled in the shared file recipient's terminal based on an end to the rendering of the file sharing chat room using the teaching of Fujii. The motivation for doing so would have been in ordered to effectively provide chat space to a user in a real-time, based on the reservation made by the user.
Conclusion		
13. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

03/11/2022
/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443